DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDNA M. BURTON,
                             Appellant,

                                     v.

              ESTATE OF CYNTHIA MAUREEN BURTON,
                           Appellee.

                              No. 4D19-3473

                               [July 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Sarah     Willis,    Judge;     L.T.    Case     No.
502018CP005586XXXMB.

  John P. Marinelli of Law Office of John P. Marinelli, LLC, West Palm
Beach, for appellant.

   Rebecca Mercier Vargas and Jane Kreusler-Walsh of Kreusler-Walsh
Vargas & Serafin, P.A., West Palm Beach, and David M. Garten of Law
Office of David M. Garten, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.